Citation Nr: 1700403	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-06 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 1976 to August 1981. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the course of the Veteran's appeal of the issue of entitlement to a TDIU, he also raised the claims of entitlement to increased ratings for a left knee injury and for arthritis of the left knee.  These claims were adjudicated in a July 2012 rating decision and were not appealed.  Thus, the only issue before the Board is that of entitlement to a TDIU. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates the Veteran has been in receipt of vocational rehabilitation benefits during the relevant period at issue.  Notification letters from VA in September 2015 and in January, March, July, November, and December 2016 indicated the Veteran had received and completed vocational rehabilitation.  The claims file does not contain the Veteran's claim for vocational rehabilitation or any evidence pertaining to that claim.  Vocational rehabilitation records are generally stored separately from VA treatment records.  As these records would likely address the Veteran's ability to obtain and maintain substantially gainful employment, they may be relevant to the issue on appeal and should be obtained.

Additionally, the most recent VA treatment records associated with the file are from March 2012.  Upon remand, the AOJ should obtain updated treatment records relevant to the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities from March 2012 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain the Veteran's vocational rehabilitation file and associate it with the claims file.

3.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's increased rating and service connection claims. If a complete grant of the benefits requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




